                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

MARISUE TATE and TRACI LONG,

         Plaintiffs,

v.                                                                                   No. 18-cv-0857 MV/SMV

MAURO ACUNA, JORGE TORRES,
and FRANKS INTERNATIONAL LLC,

         Defendants.

                        ORDER SETTING SETTLEMENT CONFERENCE

         THIS MATTER is before the Court pursuant to a telephonic Rule 16 Scheduling

Conference held on July 3, 2019. To facilitate a final disposition of this case, a mandatory

Settlement Conference will be conducted in accordance with Rule 16(a)(5) of the Federal Rules of

Civil Procedure. The conference will be held on December 9, 2019, at 9:30 a.m. in the Picacho

Courtroom, United States Courthouse at 100 North Church Street in Las Cruces,

New Mexico.

         The parties or a designated representative, other than counsel of record, with final

settlement authority, must attend in person. Counsel who will try the case must also attend in

person. Those attending the settlement conference must treat as confidential the information

discussed, positions taken, and offers made by other participants in preparation for and during the

conference.1 See generally Hand v. Walnut Valley Sailing Club, No. 11-3228, 2012 WL 1111137

(10th Cir. Apr. 2, 2012) (unpublished) (affirming dismissal of case as sanction for violating


1
  This does not prohibit disclosures stipulated to by the parties, necessary in proceedings to determine the existence
of a binding settlement agreement, or as otherwise required by law.
confidentiality of settlement conference). Counsel shall advise their clients regarding appropriate

attire for appearance in federal court.

        No later than November 19, 2019, Plaintiff2 shall serve on Defendant a letter setting forth

at least the following information: (a) a brief summary of the evidence and legal principles that

Plaintiff assert will allow it to establish liability; (b) a brief explanation of why damages or other

relief would be warranted; (c) an itemization of the principles supporting those damages; and (d)

a settlement demand.

        No later than November 26, 2019, Defendant shall serve on Plaintiff a letter that sets forth

at least the following information: (a) any points in Plaintiff’s letter with which the defense agrees;

(b) any points in Plaintiff’s letter with which the defense disagrees, with references to supporting

evidence and legal principles; and (c) a counteroffer.3 If a release is contemplated, defense counsel

shall include a proposed form of release with the letter.

        Each of these letters typically should be five pages or fewer, and counsel must ensure that

each party reads the opposing party’s letter before the Settlement Conference. If the case does not

settle, Plaintiff shall provide copies of these letters to the Court no later than 5:00 p.m. on

December 3, 2019. Otherwise, the letters will be kept confidential.

        It has been the Court’s experience that disagreement over special damages—e.g., past

medical expenses, lost wages, property damages—often presents an obstacle to settlement.

Therefore, if Plaintiff is claiming special damages, Plaintiff’s letter must itemize such special



2
  Herein, the terms “Plaintiff” and “Defendant” encompass both singular and plural meanings.
3
   If the parties have engaged in settlement negotiations, Plaintiff’s demand should be lower than Plaintiff’s most
recent demand, and Defendant’s counteroffer should be higher than Defendant’s most recent counteroffer.
                                                        2
damages and state the exact dollar amount Plaintiff is claiming for each category. If Defendant

disagrees with the amount of special damages listed in Plaintiff’s letter, Defendant’s letter must

state the exact dollar amount Defendant believes to be correct for each category. In other words,

if Plaintiff claims $1,000 in lost wages, and Defendant believes the correct amount of lost wages

is $500, Defendant’s letter must clearly state that Plaintiff’s lost wages amount to $500. It is

insufficient simply to say, “Defendant disagrees that Plaintiff has $1,000 in lost wages.” If there

is a dispute over any item of special damages, counsel will be required to do two things. First,

lead trial counsel for Plaintiff and lead trial counsel for Defendant must meet (in person or

telephonically) prior to the settlement conference to try to resolve the dispute. Counsel are

specifically instructed to talk to each other; an exchange of emails or correspondence is

insufficient. Second, if the dispute cannot be resolved, lead trial counsel for Plaintiff and lead trial

counsel for Defendant will each bring with them to the settlement conference all documentation

supporting their position on special damages and will be prepared to personally argue their

position. This duty cannot be delegated to an associate, a party representative, or an insurance

representative. The Court will expect each lead trial counsel to be prepared to present his or her

case on special damages.

        No later than 5:00 p.m. on December 3, 2019, each party must provide the Court, in

confidence, a concise position statement (typically no more than ten pages) containing an analysis

of the strengths and weaknesses of its case and the names of the individuals who will be attending




                                                   3
the conference and in what capacity. Position statements must be submitted to the Court by e-mail

at VidmarChambers@nmd.uscourts.gov.4

        The Settlement Conference will not be vacated or rescheduled except upon motion and for

good cause shown. Any motion to vacate or reschedule the Settlement Conference shall provide

the Court with sufficient notice to ensure that other matters may be scheduled in the time allotted

for the Settlement Conference.

        The Court may contact counsel ex parte prior to the Settlement Conference to discuss the

Settlement Conference.

        IT IS THEREFORE ORDERED as follows:

Plaintiff’s letter and settlement demand
due to Defendant:                                                November 19, 2019

Defendant’s letter and counteroffer
due to Plaintiff:                                                November 26, 2019

Plaintiff provides copies of settlement letters
to the Court by:                                                 5:00 p.m. on December 3, 2019

Parties’ confidential position statements
due to the Court:                                                5:00 p.m. on December 3, 2019

Settlement Conference:                                           December 9, 2019, at 9:30 a.m.

        IT IS SO ORDERED.


                                                                 ______________________________
                                                                 STEPHAN M. VIDMAR
                                                                 United States Magistrate Judge


4
  Each e-mail message and its attachments cannot exceed 45 MB. Data exceeding 45 MB should be submitted in
individual e-mail messages, each less than 45 MB.
                                                    4
